75596: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-37082: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75596


Short Caption:MMAWC, LLC VS. ZION WOOD OBI WAN TR.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A764118Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/19/2018 / Young, JaySP Status:Completed


Oral Argument:06/12/2019 at 1:00 PMOral Argument Location:Las Vegas


Submission Date:06/12/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantBruce DeifikMaximiliano D. Couvillier, III
							(Kennedy & Couvillier, PLLC)
						


AppellantMMAWC, LLCMaximiliano D. Couvillier, III
							(Kennedy & Couvillier, PLLC)
						


AppellantNancy and Bruce Deifik Family Partnership, LLLPMaximiliano D. Couvillier, III
							(Kennedy & Couvillier, PLLC)
						


AppellantWorld Series of Fighting


RespondentShawn WrightByron E. Thomas
							(Law Offices of Byron Thomas)
						


RespondentWSOF Global, LLCByron E. Thomas
							(Law Offices of Byron Thomas)
						


RespondentZion Wood Obi Wan TrustByron E. Thomas
							(Law Offices of Byron Thomas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/17/2018Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court.


04/17/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)18-14638




04/17/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.18-14640




04/18/2018Filing FeeFiling Fee Paid. $250.00 from Christopher Childs, Chtd.  Check no. 0349.


04/18/2018Notice/IncomingFiled Notice of Change of Address. (Appellant counsel is now with 
Kennedy & Couvillier, PLLC)18-14893




04/19/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jay Young.18-15192




05/02/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-16734




05/02/2018Notice/IncomingFiled Appellant's NRAP 44 & NRS 30.130 Notice of Appeal Involving Constitutional Questions.18-16735




05/03/2018Notice/OutgoingIssued Certification. The clerk of the Nevada Supreme Court certifies to the Honorable Adam Paul Laxalt, Attorney General of the State of Nevada, that on May 2, 2018, appellants filed with the Supreme Court a notice
that this appeal draws into question the constitutionality of NRS 
597.995.  See NRAP 44.18-16923




05/15/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-18540




05/17/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 15 days transcript request; 90 days opening brief.18-18808




05/30/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 02/21/18. To Court Reporter: Brynn Griffiths.18-20591




06/29/2018TranscriptFiled Notice from Court Recorder. Brynn Griffiths stating that the requested transcripts were delivered.  Dates of transcripts:  2/21/18.18-24759




08/15/2018AppendixFiled Appendix to Opening Brief  Vol. 1 (part 1).18-31533




08/15/2018AppendixFiled Appendix to Opening Brief  Vol. 1 (part 2).18-31536




08/15/2018AppendixFiled Appendix to Opening Brief Vol. 1 (part 3).18-31537




08/15/2018AppendixFiled Appendix to Opening Brief  Vol. 2 (part 1).18-31538




08/15/2018AppendixFiled Appendix to Opening Brief Vol. 2 (part 2).18-31539




08/15/2018Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.18-31544




08/15/2018BriefFiled Appellants' Opening Brief.18-31561




09/11/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: September 28, 2018.18-35500




10/01/2018BriefFiled Respondent's Answering Brief.18-38227




10/30/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: November 14, 2018.18-42449




11/13/2018BriefFiled Appellants' Reply Brief. (SC)18-903880




11/13/2018Case Status UpdateBriefing Completed/To Screening. (SC)


04/29/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is schedule for Wednesday, June 12, 2019, at 1:00 p.m. for 30 minutes in Las Vegas. (SC)19-18563




05/29/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-23268




06/12/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Panel. JH/LS/AS (SC)


09/05/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Stiglich/Silver.  Author: Silver, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 38. SNP19-JH/LS/AS (SC)19-37082




09/30/2019RemittiturIssued Remittitur. (SC).19-40478




09/30/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/11/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 7, 2019. (SC)19-40478





Combined Case View